ORDER

PER CURIAM.
Mother appeals that portion of the dissolution decree awarding primary custody of the parties’ three year old son to father. We affirm. The judgment of the trial court is supported by substantial evidence and is not *231against the weight of the evidence, and an extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order af-finning the judgment pursuant to Rule 84.16(b).